Sanderson, J.
This is a suit for reformation of a deed. In 1915 Grace E. Nichols owned a tract of land in New Salem known as the “Abbott Place” and contracted to sell it to Clarence Joslyn. The consideration for the conveyance was Joslyn’s agreement to furnish her with board for four months and at the end of that time to execute to her a mortgage for $600, and he agreed not to have the deed recorded until this had been done. On August 11, 1915, she executed and delivered to him a deed which both parties understood to be a conveyance of the “Abbott Place,” but the deed contained a description not of the tract intended to be conveyed but of other land. It recited as part of the consideration a mortgage to be given by the grantee to the grantor. The deed was caused to be recorded by the grantee but the mortgage was not given.
Thereafter conveyances with the same erroneous description were made by parties believing they held the legal title, the last in the series being to the plaintiff in 1922. *11Soon after Joslyn conveyed his interest in 1917 he disappeared and his present residence is unknown to either party. None of the parties in this chain of title knew of the error in the description. The plaintiff has occupied the property, making improvements and incurring expenses connected therewith.
Shortly after the conveyance to Joslyn his grantor married Napoleon E. Porter. In 1920 she learned for the first time of the error in the description and also learned that Joslyn had parted with his title. In 1922 she conveyed to the defendant Jennie A. Chandler by a correct description the property in question. Chandler was a bona fide purchaser for value. In 1923 she learned of the plaintiff’s claim to the property and in 1927 conveyed it by the same correct description to Napoleon E. Porter in consideration of his paying some of her bills. At the time of this purchase both parties to the conveyance and Mrs. Porter had knowledge of the facts, and the Porters then, and at all times after discovering the mistake in the description, intended to repudiate and ignore any claim to the property of the successors in title to Joslyn. After the conveyance to Napoleon E. Porter, he notified the plaintiff, of his claim of ownership to the property and thereafter this bill was brought.
The case was referred to a master whose report was confirmed and a final decree entered dismissing the bill with costs, the plaintiff having first expressed her unwillingness to take the premises subject to a mortgage for $600 and interest from December 11, 1915, or to pay the same as a condition of relief.
It is assumed for the purposes of this decision that Napoleon E. Porter has no greater rights than his wife, who was the original grantor, would have had if no conveyance had been made by her. Had Joslyn, the original grantee, sought to have the deed reformed, he would have been required as a condition of that relief to give the mortgage which he was under obligation to execute as a part of the consideration for the conveyance to him.
The, reference to the mortgage in the deed to Joslyn *12being in the chain of title under which the plaintiff claims, gave her constructive notice that a mortgage was to be given by him as a part of the consideration for the conveyance. This would seem under the decisions to have been sufficient to put her upon inquiry. Hayward v. Cain, 110 Mass. 273, 278. Childs v. Boston & Maine Railroad, 213 Mass. 91, 94. See White v. Foster, 102 Mass. 375. But if it be assumed that her rights are not affected by this notice, still the plaintiff can have no greater right to reformation than Joslyn would have had. See Curran v. Magee, 244 Mass. 1. Her only right to maintain the suit is based upon the fact that she is privy in title to him. The contention, that the defendants as matter of law are estopped to set up a claim to an equitable mortgage because of loches and that the plaintiff has greater rights than Joslyn would have had because she is an innocent purchaser for value, cannot be supported upon the facts found. Mrs. Porter told one of the plaintiff’s predecessors in title that she had a mortgage on the place. Within two years after Mrs. Porter learned of the mistake in the description she sold the Abbott Place, and after her husband became the owner, in 1927, he notified the plaintiff of his claim of title. Moreover, it would seem that neither Mrs. Porter nor her successors in title were called upon to set up a claim to an equitable mortgage until someone sought to obtain that title, and, so far as the mistake in the description in the deeds is concerned, the plaintiff is no more an innocent holder than Joslyn was. The recording of the deeds in the plaintiff’s chain of title gave her the right to rely upon the record for her title to the land described therein, but it gave her no title by deed or by virtue of the recording acts to the Abbott Place and no equitable rights therein superior to those which the original grantee would have if he had made no conveyance. The plaintiff would not have been justified in assuming that the mortgage referred to in the deed to Joslyn had been satisfied or the right to demand a mortgage had been waived. See Andrews v. Sparhawk, 13 Pick. 393; Kellogg v. Dickinson, 147 Mass. 432.

Decree affirmed with costs.